927 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmie L. JOHNSON, Plaintiff-Appellant,v.Michael TALBOT, Judge;  Elizabeth Weaver;  Robert Benson;Joseph B. Sullivan, Defendants-Appellees.
No. 90-1889.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

E.D.Mich., 90-71915, Cook, J.


1
E.D.Mich.


2
AFFIRMED.


3
Before RYAN and ALAN E. NORRIS, Circuit Judges;  and RUBIN, District Judge.*

ORDER

4
Jimmie L. Johnson requests the appointment of counsel and a transcript at government expense on appeal from the dismissal of his complaint filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
Johnson brought suit against a judge of the Michigan Recorder's Court who presided over proceedings at which several of Johnson's bank accounts were forfeited as proceeds of illegal narcotics transactions, as well as three judges of the Michigan Court of Appeals who dismissed his appeal from that action for failure to cite any case authority in his brief.  He sought reinstatement of his accounts with interest, or alternatively, an examination of the merits of the state case by the district court, and a "remand" to the Michigan Court of Appeals with instructions.  The district court sua sponte dismissed the complaint pursuant to 28 U.S.C. Sec. 1915(d).


6
Upon consideration, we conclude that this case was properly dismissed.  The federal district courts lack authority to review final judgments of state courts.    In re Sun Valley Foods Co., 801 F.2d 186, 189 (6th Cir.1986).  Therefore, the complaint lacked an arguable basis in law.    See Neitzke v. Williams, 490 U.S. 319, 109 S. Ct. 1827, 1831 (1989).  The requests for counsel and a transcript are denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Carl B. Rubin, U.S. District Judge for the Southern District of Ohio, sitting by designation